                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION


ARTURO S.,                              §
             PLAINTIFF,                 §
                                        §
V.                                      §       CASE NO. 3:18-CV-02475-K-BK
                                        §
ANDREW M. SAUL,                         §
COMMISSIONER OF THE SOCIAL              §
SECURITY ADMINISTRATION,                §
          DEFENDANT.                    §
                                        §
                                        §
ORDER ACCEPTING FINDINGS, RECOMMENDATIONS, AND CONCLUSIONS
           OF THE UNITED STATES MAGISTRATE JUDGE

      United States Magistrate Judge Renée Harris Toliver made findings, conclusions

and a recommendation in this case. No objections were filed. The District Court

reviewed the proposed findings, conclusions and recommendation for plain error.

Finding none, the Court accepts the Findings, Conclusions and Recommendation of

the United States Magistrate Judge.

      SO ORDERED.

      Signed September 24th, 2019.




                                            ____________________________________
                                            ED KINKEADE
                                            UNITED STATES DISTRICT JUDGE
